DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US 8805436 . Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US with obvious wording variations. See the table below for comparisons:

Pending Application 17/494306
US 8805436 
1. A portable communication device comprising: memory adapted to store a menu including a first user interface and a second user interface to receive a user input to set a network setting for a first communication-based function and a second communication-based function, respectively; and a processor operatively coupled with the memory, the processor adapted to: identify the network setting for the first communication-based function set previously via the first user interface; if the network setting of the first communication-based function is a first network setting, perform a communication for the first communication-based function using a wireless local area network or a cellular network; and if the network setting of the first communication-based function is a second network setting, perform the communication for the first communication-based function using the wireless local area network, and not the cellular network.
1. A network-adaptive function control method for a dual-mode mobile terminal supporting communication via a first-type network and a second-type network, comprising: (a) registering at least one selected function as being a network-adaptive function in order to control the at least one selected function to perform data communication exclusively via one of the first-type network and the second-type network, in which the network-adaptive function includes providing a changeable default comprising prompting of whether resumption of the network-adaptive function is desired upon a return to a communicative range of at least one of the first-type network and the second-type network that exclusively operates the network-adaptive function; (b) determining, in response to a request for a function to be activated, whether the requested function is the network-adaptive function registered in step (a); (c) determining, if the requested function is the network-adaptive function, whether the mobile terminal is within the communicative range of the first-type network or the second-type network that exclusively operates the network-adaptive function; and (d) activating the requested function, if the mobile terminal is within the communicative range, in association with one of the first-type network and the second-type network that exclusively operates the network-adaptive function; and rejecting performance of the requested function, if the mobile terminal is not within the communicative range, wherein the network-adaptive function controls IP-friendly applications to perform data communication exclusively through the first-type network.
2. The portable communication device of claim 1, wherein the processor is adapted to: change the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and change the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
2. The network-adaptive function control method of claim 1, wherein step (d) further comprises: determining, if the mobile terminal is not in the first-type network, whether the mobile terminal is within a communicative range of the second-type network; and activating, if the mobile terminal is in the second-type network, the requested function in association with the second-type network only if the requested function is not the network-adaptive function registered in (a).
3. The portable communication device of claim 1, wherein the processor is adapted to: as part of each of the first and second user interfaces, display an indication indicative of a corresponding one of the first network setting and the second network setting.
3. The network-adaptive function control method of claim 1, wherein the registering of the at least one selected function as being the network-adaptive function in step (a) comprises configuring the function to be activated only in the first-type network.
4. The portable communication device of claim 1, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
13. The network-adaptive function control method of claim 1, wherein the first-type network comprises a wireless network selected from the group consisting of a wireless local area network (WLAN), a wireless broadband (WiBro), and a wireless fidelity (WiFi) network.
5. The portable communication device of claim 1, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the first network setting, maintain the communication using the cellular network even when the portable communication device is out of a communicative range supported by the wireless local area network; and if the network setting of the first communication-based function is set in the second network setting, stop the communication when the portable communication device is out of the communicative range supported by the wireless local area network.
2. The network-adaptive function control method of claim 1, wherein step (d) further comprises: determining, if the mobile terminal is not in the first-type network, whether the mobile terminal is within a communicative range of the second-type network; and activating, if the mobile terminal is in the second-type network, the requested function in association with the second-type network only if the requested function is not the network-adaptive function registered in (a).
6. The portable communication device of claim 5, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the second network setting, display another user interface to receive another user input to resume the communication when the portable communication device returns to the communicative range supported by the wireless local area network.
8. The network-adaptive function control method of claim 7, further comprising: (h) prompting by the mobile terminal a request as to whether resumption of the network-adaptive function is desired upon a detected return of the mobile terminal to within a communicative range of the first-type network.
7. A portable communication device comprising: memory adapted to store a menu including a first user interface and a second user interface to receive a user input to set a network setting for a first communication-based function and a second communication-based function, respectively; and a processor operatively coupled with the memory, the processor adapted to: identify the network setting for the first communication-based function set previously via the first user interface; if the network setting for the first communication-based function is a first network setting, perform a first communication for the first communication-based function using a wireless local area network or a cellular network; identify the network setting for the second communication-based function set previously via the second user interface; and if the network setting of the second communication-based function is a second network setting, perform a second communication for the second communication-based function using the wireless local area network, and not the cellular network.
1. A network-adaptive function control method for a dual-mode mobile terminal supporting communication via a first-type network and a second-type network, comprising: (a) registering at least one selected function as being a network-adaptive function in order to control the at least one selected function to perform data communication exclusively via one of the first-type network and the second-type network, in which the network-adaptive function includes providing a changeable default comprising prompting of whether resumption of the network-adaptive function is desired upon a return to a communicative range of at least one of the first-type network and the second-type network that exclusively operates the network-adaptive function; (b) determining, in response to a request for a function to be activated, whether the requested function is the network-adaptive function registered in step (a); (c) determining, if the requested function is the network-adaptive function, whether the mobile terminal is within the communicative range of the first-type network or the second-type network that exclusively operates the network-adaptive function; and (d) activating the requested function, if the mobile terminal is within the communicative range, in association with one of the first-type network and the second-type network that exclusively operates the network-adaptive function; and rejecting performance of the requested function, if the mobile terminal is not within the communicative range, wherein the network-adaptive function controls IP-friendly applications to perform data communication exclusively through the first-type network.
8. The portable communication device of claim 7, wherein the processor is adapted to: change the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and change the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
2. The network-adaptive function control method of claim 1, wherein step (d) further comprises: determining, if the mobile terminal is not in the first-type network, whether the mobile terminal is within a communicative range of the second-type network; and activating, if the mobile terminal is in the second-type network, the requested function in association with the second-type network only if the requested function is not the network-adaptive function registered in (a).
9. The portable communication device of claim 7, wherein the processor is adapted to: as part of each of the first and second user interfaces, display an indication indicative of a corresponding one of the first network setting and the second network setting.
3. The network-adaptive function control method of claim 1, wherein the registering of the at least one selected function as being the network-adaptive function in step (a) comprises configuring the function to be activated only in the first-type network.
10. The portable communication device of claim 7, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
13. The network-adaptive function control method of claim 1, wherein the first-type network comprises a wireless network selected from the group consisting of a wireless local area network (WLAN), a wireless broadband (WiBro), and a wireless fidelity (WiFi) network.
11. The portable communication device of claim 7, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the first network setting, maintain the communication using the cellular network even when the portable communication device is out of a communicative range supported by the wireless local area network; and if the network setting of the first communication-based function is set in the second network setting, stop the communication when the portable communication device is out of the communicative range supported by the wireless local area network.
2. The network-adaptive function control method of claim 1, wherein step (d) further comprises: determining, if the mobile terminal is not in the first-type network, whether the mobile terminal is within a communicative range of the second-type network; and activating, if the mobile terminal is in the second-type network, the requested function in association with the second-type network only if the requested function is not the network-adaptive function registered in (a).
12. The portable communication device of claim 7, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the second network setting, display another user interface to receive another user input to resume the communication when the portable communication device returns to a communicative range supported by the wireless local area network.
8. The network-adaptive function control method of claim 7, further comprising: (h) prompting by the mobile terminal a request as to whether resumption of the network-adaptive function is desired upon a detected return of the mobile terminal to within a communicative range of the first-type network.
13. A non-transitory storage medium storing instructions that, when executed by a computer, cause the computer to perform operations comprising: storing, in memory of the computer, a network setting for a first communication-based function and a second communication-based function based at least in part on a user input received via a first user interface and a second user interface, respectively, included in a same menu; identifying, using a processor of the computer, the network setting of the first communication-based function set previously via the first user interface; performing, using the processor, a first communication for the first communication-based function using a wireless local area network or a cellular network, if the network setting of the first communication-based function is a first network setting; identifying, using the processor, the network setting of the second communication-based function set previously via the second user interface; and performing, using the processor, a second communication for the second communication-based function using the wireless local area network, and not the cellular network, if the network setting of the second communication-based function is a second network setting.
1. A network-adaptive function control method for a dual-mode mobile terminal supporting communication via a first-type network and a second-type network, comprising: (a) registering at least one selected function as being a network-adaptive function in order to control the at least one selected function to perform data communication exclusively via one of the first-type network and the second-type network, in which the network-adaptive function includes providing a changeable default comprising prompting of whether resumption of the network-adaptive function is desired upon a return to a communicative range of at least one of the first-type network and the second-type network that exclusively operates the network-adaptive function; (b) determining, in response to a request for a function to be activated, whether the requested function is the network-adaptive function registered in step (a); (c) determining, if the requested function is the network-adaptive function, whether the mobile terminal is within the communicative range of the first-type network or the second-type network that exclusively operates the network-adaptive function; and (d) activating the requested function, if the mobile terminal is within the communicative range, in association with one of the first-type network and the second-type network that exclusively operates the network-adaptive function; and rejecting performance of the requested function, if the mobile terminal is not within the communicative range, wherein the network-adaptive function controls IP-friendly applications to perform data communication exclusively through the first-type network.
14. The non-transitory storage medium of claim 13, wherein the operations include: changing the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and changing the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
2. The network-adaptive function control method of claim 1, wherein step (d) further comprises: determining, if the mobile terminal is not in the first-type network, whether the mobile terminal is within a communicative range of the second-type network; and activating, if the mobile terminal is in the second-type network, the requested function in association with the second-type network only if the requested function is not the network-adaptive function registered in (a).
15. The non-transitory storage medium of claim 14, wherein the operations include: changing a first indication included in the first user interface indicating the network setting of the first communication-based function in response to the user input; and changing a second indication included in the second user interface indicating the network setting of the second communication-based function in response to the other user input.
3. The network-adaptive function control method of claim 1, wherein the registering of the at least one selected function as being the network-adaptive function in step (a) comprises configuring the function to be activated only in the first-type network.
16. The non-transitory storage medium of claim 13, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
13. The network-adaptive function control method of claim 1, wherein the first-type network comprises a wireless network selected from the group consisting of a wireless local area network (WLAN), a wireless broadband (WiBro), and a wireless fidelity (WiFi) network.
17. The non-transitory storage medium of claim 13, wherein the operations include: if the network setting of the first communication-based function is set in the first network setting, maintaining the communication using the cellular network even when a portable communication device is out of a communicative range supported by the wireless local area network, and if the network setting of the first communication-based function is set in the second network setting, refrain from communicating when the portable communication device is out of the communicative range of the wireless local area network.
2. The network-adaptive function control method of claim 1, wherein step (d) further comprises: determining, if the mobile terminal is not in the first-type network, whether the mobile terminal is within a communicative range of the second-type network; and activating, if the mobile terminal is in the second-type network, the requested function in association with the second-type network only if the requested function is not the network-adaptive function registered in (a).
18. The non-transitory storage medium of claim 13, wherein the operations include: displaying another user interface to receive another user input to resume the communication when a portable communication device returns to a communicative range supported by the wireless local area network.
8. The network-adaptive function control method of claim 7, further comprising: (h) prompting by the mobile terminal a request as to whether resumption of the network-adaptive function is desired upon a detected return of the mobile terminal to within a communicative range of the first-type network.



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 10045258 . Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US with obvious wording variations. See the table below for comparisons:

Pending Application 17/494306
US10045258
1. A portable communication device comprising: memory adapted to store a menu including a first user interface and a second user interface to receive a user input to set a network setting for a first communication-based function and a second communication-based function, respectively; and a processor operatively coupled with the memory, the processor adapted to: identify the network setting for the first communication-based function set previously via the first user interface; if the network setting of the first communication-based function is a first network setting, perform a communication for the first communication-based function using a wireless local area network or a cellular network; and if the network setting of the first communication-based function is a second network setting, perform the communication for the first communication-based function using the wireless local area network, and not the cellular network.
1. A network application control method of an electronic device supporting communication using a first network and a second network, the method comprising; detecting a user input for selecting at least one network application from among a plurality of network applications displayed on a graphical user interface (GUI) of the electronic device; registering the at least one network application on the GUI to perform communication using one of the first network or the second network according to the selecting; if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for the at least one network application using one of the first network and the second network, according to the selecting; and if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for at least one other network application, from among the plurality of network applications and that is not selected by the user, using any of the first network and the second network, according to a respective default, wherein each of the plurality of network applications has the respective default for performing communication using any of the first network and the second network.
2. The portable communication device of claim 1, wherein the processor is adapted to: change the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and change the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
1. A network application control method of an electronic device supporting communication using a first network and a second network, the method comprising; detecting a user input for selecting at least one network application from among a plurality of network applications displayed on a graphical user interface (GUI) of the electronic device; registering the at least one network application on the GUI to perform communication using one of the first network or the second network according to the selecting; if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for the at least one network application using one of the first network and the second network, according to the selecting; and if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for at least one other network application, from among the plurality of network applications and that is not selected by the user, using any of the first network and the second network, according to a respective default, wherein each of the plurality of network applications has the respective default for performing communication using any of the first network and the second network.
3. The portable communication device of claim 1, wherein the processor is adapted to: as part of each of the first and second user interfaces, display an indication indicative of a corresponding one of the first network setting and the second network setting.
7. The method of claim 5, further comprising: displaying, on a display, a prompt for enabling the stopped communication of the at least one other network application to perform communication when the electronic device returns to the communicative range of the one of the first network and second network according to the respective default; and performing communication of the at least one other network application according to another user input corresponding to the displayed prompt.
4. The portable communication device of claim 1, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
2. The method of claim 1, wherein the first network comprises at least one of a Wi-Fi network, a wireless-broadband (Wi-Bro) network, or a wireless local area network (WLAN), and wherein the second network comprises a cellular network.
3. The method of claim 1, wherein the second network comprises at least one of a Wi-Fi network, a wireless-broadband (Wi-Bro) network, or a wireless local area network (WLAN), and wherein the first network comprises a cellular network.

5. The portable communication device of claim 1, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the first network setting, maintain the communication using the cellular network even when the portable communication device is out of a communicative range supported by the wireless local area network; and if the network setting of the first communication-based function is set in the second network setting, stop the communication when the portable communication device is out of the communicative range supported by the wireless local area network.
1. A network application control method of an electronic device supporting communication using a first network and a second network, the method comprising; detecting a user input for selecting at least one network application from among a plurality of network applications displayed on a graphical user interface (GUI) of the electronic device; registering the at least one network application on the GUI to perform communication using one of the first network or the second network according to the selecting; if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for the at least one network application using one of the first network and the second network, according to the selecting; and if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for at least one other network application, from among the plurality of network applications and that is not selected by the user, using any of the first network and the second network, according to a respective default, wherein each of the plurality of network applications has the respective default for performing communication using any of the first network and the second network.
6. The portable communication device of claim 5, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the second network setting, display another user interface to receive another user input to resume the communication when the portable communication device returns to the communicative range supported by the wireless local area network.
9. The method of claim 5, further comprising: displaying, on a display, an inquiry as to whether to resume the stopped communication of the at least one other network application upon detecting a return of the electronic device to a communicative range of the one of the first network and the second network; and if a user selects resuming communication of the at least one other network application according to the displayed inquiry, resuming communication of the at least one other network application.
7. A portable communication device comprising: memory adapted to store a menu including a first user interface and a second user interface to receive a user input to set a network setting for a first communication-based function and a second communication-based function, respectively; and a processor operatively coupled with the memory, the processor adapted to: identify the network setting for the first communication-based function set previously via the first user interface; if the network setting for the first communication-based function is a first network setting, perform a first communication for the first communication-based function using a wireless local area network or a cellular network; identify the network setting for the second communication-based function set previously via the second user interface; and if the network setting of the second communication-based function is a second network setting, perform a second communication for the second communication-based function using the wireless local area network, and not the cellular network.
10. An electronic device for supporting communication using a first network and a second network, the electronic device comprising: a display configured to display a plurality of network applications; an interface configured to display a graphical user interface (GUI) configured to detect a user input for selecting at least one network application from among the plurality of network applications displayed on the display; and at least one processor configured to: register the at least one network application on the GUI to perform communication using one of the first network and the second network according to the selecting, and if the electronic device is beyond a communicative range of one of the first network and the second network, perform communication for at least one other network application, from among the plurality of network applications and that is not selected by the user, using one of the first network and the second network, according to a respective default, wherein each of the plurality of network applications has the respective default for performing communication using any of the first network and the second network.
8. The portable communication device of claim 7, wherein the processor is adapted to: change the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and change the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
10. An electronic device for supporting communication using a first network and a second network, the electronic device comprising: a display configured to display a plurality of network applications; an interface configured to display a graphical user interface (GUI) configured to detect a user input for selecting at least one network application from among the plurality of network applications displayed on the display; and at least one processor configured to: register the at least one network application on the GUI to perform communication using one of the first network and the second network according to the selecting, and if the electronic device is beyond a communicative range of one of the first network and the second network, perform communication for at least one other network application, from among the plurality of network applications and that is not selected by the user, using one of the first network and the second network, according to a respective default, wherein each of the plurality of network applications has the respective default for performing communication using any of the first network and the second network.
9. The portable communication device of claim 7, wherein the processor is adapted to: as part of each of the first and second user interfaces, display an indication indicative of a corresponding one of the first network setting and the second network setting.
16. The electronic device of claim 14, wherein the at least one processor is further configured to: when the electronic device returns to the communicative range of the one of the first network and the second network according to the respective default, display, on the display, a prompt for enabling the stopped communication of the at least one other network application to perform communication, and perform communication of the at least one other network application according to another user input corresponding to the prompt.
10. The portable communication device of claim 7, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
11. The electronic device of claim 10, wherein the first network comprises at least one of a Wi-Fi network, a wireless-broadband (Wi-Bro) network, or a wireless local area network (WLAN), and wherein the second network comprises a cellular network.
12. The electronic device of claim 10, wherein the second network comprises at least one of a Wi-Fi network, a wireless-broadband (Wi-Bro) network, or a wireless local area network (WLAN), and wherein the first network comprises a cellular network.
11. The portable communication device of claim 7, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the first network setting, maintain the communication using the cellular network even when the portable communication device is out of a communicative range supported by the wireless local area network; and if the network setting of the first communication-based function is set in the second network setting, stop the communication when the portable communication device is out of the communicative range supported by the wireless local area network.
10. An electronic device for supporting communication using a first network and a second network, the electronic device comprising: a display configured to display a plurality of network applications; an interface configured to display a graphical user interface (GUI) configured to detect a user input for selecting at least one network application from among the plurality of network applications displayed on the display; and at least one processor configured to: register the at least one network application on the GUI to perform communication using one of the first network and the second network according to the selecting, and if the electronic device is beyond a communicative range of one of the first network and the second network, perform communication for at least one other network application, from among the plurality of network applications and that is not selected by the user, using one of the first network and the second network, according to a respective default, wherein each of the plurality of network applications has the respective default for performing communication using any of the first network and the second network.
12. The portable communication device of claim 7, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the second network setting, display another user interface to receive another user input to resume the communication when the portable communication device returns to a communicative range supported by the wireless local area network.
16. The electronic device of claim 14, wherein the at least one processor is further configured to: when the electronic device returns to the communicative range of the one of the first network and the second network according to the respective default, display, on the display, a prompt for enabling the stopped communication of the at least one other network application to perform communication, and perform communication of the at least one other network application according to another user input corresponding to the prompt.
13. A non-transitory storage medium storing instructions that, when executed by a computer, cause the computer to perform operations comprising: storing, in memory of the computer, a network setting for a first communication-based function and a second communication-based function based at least in part on a user input received via a first user interface and a second user interface, respectively, included in a same menu; identifying, using a processor of the computer, the network setting of the first communication-based function set previously via the first user interface; performing, using the processor, a first communication for the first communication-based function using a wireless local area network or a cellular network, if the network setting of the first communication-based function is a first network setting; identifying, using the processor, the network setting of the second communication-based function set previously via the second user interface; and performing, using the processor, a second communication for the second communication-based function using the wireless local area network, and not the cellular network, if the network setting of the second communication-based function is a second network setting.
1. A network application control method of an electronic device supporting communication using a first network and a second network, the method comprising; detecting a user input for selecting at least one network application from among a plurality of network applications displayed on a graphical user interface (GUI) of the electronic device; registering the at least one network application on the GUI to perform communication using one of the first network or the second network according to the selecting; if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for the at least one network application using one of the first network and the second network, according to the selecting; and if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for at least one other network application, from among the plurality of network applications and that is not selected by the user, using any of the first network and the second network, according to a respective default, wherein each of the plurality of network applications has the respective default for performing communication using any of the first network and the second network.
14. The non-transitory storage medium of claim 13, wherein the operations include: changing the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and changing the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
1. A network application control method of an electronic device supporting communication using a first network and a second network, the method comprising; detecting a user input for selecting at least one network application from among a plurality of network applications displayed on a graphical user interface (GUI) of the electronic device; registering the at least one network application on the GUI to perform communication using one of the first network or the second network according to the selecting; if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for the at least one network application using one of the first network and the second network, according to the selecting; and if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for at least one other network application, from among the plurality of network applications and that is not selected by the user, using any of the first network and the second network, according to a respective default, wherein each of the plurality of network applications has the respective default for performing communication using any of the first network and the second network.
15. The non-transitory storage medium of claim 14, wherein the operations include: changing a first indication included in the first user interface indicating the network setting of the first communication-based function in response to the user input; and changing a second indication included in the second user interface indicating the network setting of the second communication-based function in response to the other user input.
1. A network application control method of an electronic device supporting communication using a first network and a second network, the method comprising; detecting a user input for selecting at least one network application from among a plurality of network applications displayed on a graphical user interface (GUI) of the electronic device; registering the at least one network application on the GUI to perform communication using one of the first network or the second network according to the selecting; if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for the at least one network application using one of the first network and the second network, according to the selecting; and if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for at least one other network application, from among the plurality of network applications and that is not selected by the user, using any of the first network and the second network, according to a respective default, wherein each of the plurality of network applications has the respective default for performing communication using any of the first network and the second network.
16. The non-transitory storage medium of claim 13, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
2. The method of claim 1, wherein the first network comprises at least one of a Wi-Fi network, a wireless-broadband (Wi-Bro) network, or a wireless local area network (WLAN), and wherein the second network comprises a cellular network.
3. The method of claim 1, wherein the second network comprises at least one of a Wi-Fi network, a wireless-broadband (Wi-Bro) network, or a wireless local area network (WLAN), and wherein the first network comprises a cellular network.

17. The non-transitory storage medium of claim 13, wherein the operations include: if the network setting of the first communication-based function is set in the first network setting, maintaining the communication using the cellular network even when a portable communication device is out of a communicative range supported by the wireless local area network, and if the network setting of the first communication-based function is set in the second network setting, refrain from communicating when the portable communication device is out of the communicative range of the wireless local area network.
10. An electronic device for supporting communication using a first network and a second network, the electronic device comprising: a display configured to display a plurality of network applications; an interface configured to display a graphical user interface (GUI) configured to detect a user input for selecting at least one network application from among the plurality of network applications displayed on the display; and at least one processor configured to: register the at least one network application on the GUI to perform communication using one of the first network and the second network according to the selecting, and if the electronic device is beyond a communicative range of one of the first network and the second network, perform communication for at least one other network application, from among the plurality of network applications and that is not selected by the user, using one of the first network and the second network, according to a respective default, wherein each of the plurality of network applications has the respective default for performing communication using any of the first network and the second network.
18. The non-transitory storage medium of claim 13, wherein the operations include: displaying another user interface to receive another user input to resume the communication when a portable communication device returns to a communicative range supported by the wireless local area network.
16. The electronic device of claim 14, wherein the at least one processor is further configured to: when the electronic device returns to the communicative range of the one of the first network and the second network according to the respective default, display, on the display, a prompt for enabling the stopped communication of the at least one other network application to perform communication, and perform communication of the at least one other network application according to another user input corresponding to the prompt.



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10499288. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US with obvious wording variations. See the table below for comparisons:

Pending Application 17/494306
US 10499288
1. A portable communication device comprising: memory adapted to store a menu including a first user interface and a second user interface to receive a user input to set a network setting for a first communication-based function and a second communication-based function, respectively; and a processor operatively coupled with the memory, the processor adapted to: identify the network setting for the first communication-based function set previously via the first user interface; if the network setting of the first communication-based function is a first network setting, perform a communication for the first communication-based function using a wireless local area network or a cellular network; and if the network setting of the first communication-based function is a second network setting, perform the communication for the first communication-based function using the wireless local area network, and not the cellular network.
1. A method comprising: presenting, on a display, a list of one or more user interfaces, each of the one or more user interfaces being associated with a respective function supporting communication, and at least one user interface of the one or more user interfaces indicating a state of the respective function, the state comprising one of: a first state to perform the communication using any of a first network or a second network, or a second state to perform the communication using only the first network; and changing the state based on a touch input received in relation with the at least one user interface, wherein the one or more user interfaces comprise one or more indications to show the first state or the second state.
2. The portable communication device of claim 1, wherein the processor is adapted to: change the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and change the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
1. A method comprising: presenting, on a display, a list of one or more user interfaces, each of the one or more user interfaces being associated with a respective function supporting communication, and at least one user interface of the one or more user interfaces indicating a state of the respective function, the state comprising one of: a first state to perform the communication using any of a first network or a second network, or a second state to perform the communication using only the first network; and changing the state based on a touch input received in relation with the at least one user interface, wherein the one or more user interfaces comprise one or more indications to show the first state or the second state.
3. The portable communication device of claim 1, wherein the processor is adapted to: as part of each of the first and second user interfaces, display an indication indicative of a corresponding one of the first network setting and the second network setting.
3. The method of claim 1, wherein the changing of the state comprises receiving the touch input on one of the one or more user interfaces presented via the display, and wherein each of the one or more user interfaces corresponds to an item of the list.
4. The portable communication device of claim 1, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
2. The method of claim 1, wherein the first network is at least one of a Wi-Fi network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network.
5. The portable communication device of claim 1, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the first network setting, maintain the communication using the cellular network even when the portable communication device is out of a communicative range supported by the wireless local area network; and if the network setting of the first communication-based function is set in the second network setting, stop the communication when the portable communication device is out of the communicative range supported by the wireless local area network.
1. A method comprising: presenting, on a display, a list of one or more user interfaces, each of the one or more user interfaces being associated with a respective function supporting communication, and at least one user interface of the one or more user interfaces indicating a state of the respective function, the state comprising one of: a first state to perform the communication using any of a first network or a second network, or a second state to perform the communication using only the first network; and changing the state based on a touch input received in relation with the at least one user interface, wherein the one or more user interfaces comprise one or more indications to show the first state or the second state.
6. The portable communication device of claim 5, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the second network setting, display another user interface to receive another user input to resume the communication when the portable communication device returns to the communicative range supported by the wireless local area network.
4. The method of claim 3, wherein the changing of the state further comprises changing the at least one user interface responsive to the touch input.
7. A portable communication device comprising: memory adapted to store a menu including a first user interface and a second user interface to receive a user input to set a network setting for a first communication-based function and a second communication-based function, respectively; and a processor operatively coupled with the memory, the processor adapted to: identify the network setting for the first communication-based function set previously via the first user interface; if the network setting for the first communication-based function is a first network setting, perform a first communication for the first communication-based function using a wireless local area network or a cellular network; identify the network setting for the second communication-based function set previously via the second user interface; and if the network setting of the second communication-based function is a second network setting, perform a second communication for the second communication-based function using the wireless local area network, and not the cellular network.
12. An apparatus comprising: a display; and at least one processor configured to: present, via the display, one or more user interfaces respectively associated with one or more functions supporting communication, indicate at least one state of the one or more functions via the one or more user interfaces, the at least one state being one of: a first state to perform the communication using any of a first network or a second network; or a second state to perform the communication using only the first network, and change the at least one state of the one or more functions based on a touch input received in relation with at least one of the one or more user interfaces, wherein the one or more user interfaces comprise one or more indications to show the first state or the second state.
8. The portable communication device of claim 7, wherein the processor is adapted to: change the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and change the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
12. An apparatus comprising: a display; and at least one processor configured to: present, via the display, one or more user interfaces respectively associated with one or more functions supporting communication, indicate at least one state of the one or more functions via the one or more user interfaces, the at least one state being one of: a first state to perform the communication using any of a first network or a second network; or a second state to perform the communication using only the first network, and change the at least one state of the one or more functions based on a touch input received in relation with at least one of the one or more user interfaces, wherein the one or more user interfaces comprise one or more indications to show the first state or the second state.
9. The portable communication device of claim 7, wherein the processor is adapted to: as part of each of the first and second user interfaces, display an indication indicative of a corresponding one of the first network setting and the second network setting.
3. The method of claim 1, wherein the changing of the state comprises receiving the touch input on one of the one or more user interfaces presented via the display, and wherein each of the one or more user interfaces corresponds to an item of the list.
10. The portable communication device of claim 7, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
2. The method of claim 1, wherein the first network is at least one of a Wi-Fi network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network.
11. The portable communication device of claim 7, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the first network setting, maintain the communication using the cellular network even when the portable communication device is out of a communicative range supported by the wireless local area network; and if the network setting of the first communication-based function is set in the second network setting, stop the communication when the portable communication device is out of the communicative range supported by the wireless local area network.
12. An apparatus comprising: a display; and at least one processor configured to: present, via the display, one or more user interfaces respectively associated with one or more functions supporting communication, indicate at least one state of the one or more functions via the one or more user interfaces, the at least one state being one of: a first state to perform the communication using any of a first network or a second network; or a second state to perform the communication using only the first network, and change the at least one state of the one or more functions based on a touch input received in relation with at least one of the one or more user interfaces, wherein the one or more user interfaces comprise one or more indications to show the first state or the second state.
12. The portable communication device of claim 7, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the second network setting, display another user interface to receive another user input to resume the communication when the portable communication device returns to a communicative range supported by the wireless local area network.
9. The method of claim 8, wherein the presenting of the list comprises presenting a prompt to resume the communication when the electronic device returns to the communicative range of the first network.
13. A non-transitory storage medium storing instructions that, when executed by a computer, cause the computer to perform operations comprising: storing, in memory of the computer, a network setting for a first communication-based function and a second communication-based function based at least in part on a user input received via a first user interface and a second user interface, respectively, included in a same menu; identifying, using a processor of the computer, the network setting of the first communication-based function set previously via the first user interface; performing, using the processor, a first communication for the first communication-based function using a wireless local area network or a cellular network, if the network setting of the first communication-based function is a first network setting; identifying, using the processor, the network setting of the second communication-based function set previously via the second user interface; and performing, using the processor, a second communication for the second communication-based function using the wireless local area network, and not the cellular network, if the network setting of the second communication-based function is a second network setting.
12. An apparatus comprising: a display; and at least one processor configured to: present, via the display, one or more user interfaces respectively associated with one or more functions supporting communication, indicate at least one state of the one or more functions via the one or more user interfaces, the at least one state being one of: a first state to perform the communication using any of a first network or a second network; or a second state to perform the communication using only the first network, and change the at least one state of the one or more functions based on a touch input received in relation with at least one of the one or more user interfaces, wherein the one or more user interfaces comprise one or more indications to show the first state or the second state.
14. The non-transitory storage medium of claim 13, wherein the operations include: changing the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and changing the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
12. An apparatus comprising: a display; and at least one processor configured to: present, via the display, one or more user interfaces respectively associated with one or more functions supporting communication, indicate at least one state of the one or more functions via the one or more user interfaces, the at least one state being one of: a first state to perform the communication using any of a first network or a second network; or a second state to perform the communication using only the first network, and change the at least one state of the one or more functions based on a touch input received in relation with at least one of the one or more user interfaces, wherein the one or more user interfaces comprise one or more indications to show the first state or the second state.
15. The non-transitory storage medium of claim 14, wherein the operations include: changing a first indication included in the first user interface indicating the network setting of the first communication-based function in response to the user input; and changing a second indication included in the second user interface indicating the network setting of the second communication-based function in response to the other user input.
3. The method of claim 1, wherein the changing of the state comprises receiving the touch input on one of the one or more user interfaces presented via the display, and wherein each of the one or more user interfaces corresponds to an item of the list.
16. The non-transitory storage medium of claim 13, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
2. The method of claim 1, wherein the first network is at least one of a Wi-Fi network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network.
17. The non-transitory storage medium of claim 13, wherein the operations include: if the network setting of the first communication-based function is set in the first network setting, maintaining the communication using the cellular network even when a portable communication device is out of a communicative range supported by the wireless local area network, and if the network setting of the first communication-based function is set in the second network setting, refrain from communicating when the portable communication device is out of the communicative range of the wireless local area network.
12. An apparatus comprising: a display; and at least one processor configured to: present, via the display, one or more user interfaces respectively associated with one or more functions supporting communication, indicate at least one state of the one or more functions via the one or more user interfaces, the at least one state being one of: a first state to perform the communication using any of a first network or a second network; or a second state to perform the communication using only the first network, and change the at least one state of the one or more functions based on a touch input received in relation with at least one of the one or more user interfaces, wherein the one or more user interfaces comprise one or more indications to show the first state or the second state.
18. The non-transitory storage medium of claim 13, wherein the operations include: displaying another user interface to receive another user input to resume the communication when a portable communication device returns to a communicative range supported by the wireless local area network.
9. The method of claim 8, wherein the presenting of the list comprises presenting a prompt to resume the communication when the electronic device returns to the communicative range of the first network.



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US 11178581. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US with obvious wording variations. See the table below for comparisons:

Pending Application 17/494306
US 11178581
1. A portable communication device comprising: memory adapted to store a menu including a first user interface and a second user interface to receive a user input to set a network setting for a first communication-based function and a second communication-based function, respectively; and a processor operatively coupled with the memory, the processor adapted to: identify the network setting for the first communication-based function set previously via the first user interface; if the network setting of the first communication-based function is a first network setting, perform a communication for the first communication-based function using a wireless local area network or a cellular network; and if the network setting of the first communication-based function is a second network setting, perform the communication for the first communication-based function using the wireless local area network, and not the cellular network.
1. An apparatus comprising: a memory configured to store a plurality of network settings including a first network setting and a second network setting; and a processor operatively coupled with the memory, the processor being configured to: identify whether an application is set to a network setting based on a user input applied to a network setting screen, the network setting screen comprising a list of selectable communication-based functions corresponding to different types of communication, when the application is executed, identify whether the network setting set of the application is set, and based on the network setting set for the application being identified, perform a communication-based function for the executed application by using a first network or a second network, or by using a selected network between the first network and the second network.
2. The portable communication device of claim 1, wherein the processor is adapted to: change the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and change the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
2. The apparatus of claim 1, wherein the processor is further configured to set the application in one of the first network setting or the second network setting based at least in part on the user input received in relation with the application.
3. The apparatus of claim 1, wherein the processor is further configured to automatically perform the communication-based function using the selected network without the user input based on a determination that the selected network is available to the apparatus.

3. The portable communication device of claim 1, wherein the processor is adapted to: as part of each of the first and second user interfaces, display an indication indicative of a corresponding one of the first network setting and the second network setting.
6. The apparatus of claim 1, wherein the processor is further configured to present, via a display, one or more user interfaces respectively associated with one or more functions supporting communication.
4. The portable communication device of claim 1, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
4. The apparatus of claim 1, wherein the first network is at least one of a Wi-Fi network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network.
5. The portable communication device of claim 1, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the first network setting, maintain the communication using the cellular network even when the portable communication device is out of a communicative range supported by the wireless local area network; and if the network setting of the first communication-based function is set in the second network setting, stop the communication when the portable communication device is out of the communicative range supported by the wireless local area network.
6. The apparatus of claim 1, wherein the processor is further configured to present, via a display, one or more user interfaces respectively associated with one or more functions supporting communication.
7. The apparatus of claim 6, wherein the one or more user interfaces comprise one or more indications to show the first network setting and the second network setting.

6. The portable communication device of claim 5, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the second network setting, display another user interface to receive another user input to resume the communication when the portable communication device returns to the communicative range supported by the wireless local area network.
9. The apparatus of claim 8, wherein the processor is further configured to, in response to the apparatus returning to the communicative range of the first network, resume the performing of the communication-based function.
7. A portable communication device comprising: memory adapted to store a menu including a first user interface and a second user interface to receive a user input to set a network setting for a first communication-based function and a second communication-based function, respectively; and a processor operatively coupled with the memory, the processor adapted to: identify the network setting for the first communication-based function set previously via the first user interface; if the network setting for the first communication-based function is a first network setting, perform a first communication for the first communication-based function using a wireless local area network or a cellular network; identify the network setting for the second communication-based function set previously via the second user interface; and if the network setting of the second communication-based function is a second network setting, perform a second communication for the second communication-based function using the wireless local area network, and not the cellular network.
1. An apparatus comprising: a memory configured to store a plurality of network settings including a first network setting and a second network setting; and a processor operatively coupled with the memory, the processor being configured to: identify whether an application is set to a network setting based on a user input applied to a network setting screen, the network setting screen comprising a list of selectable communication-based functions corresponding to different types of communication, when the application is executed, identify whether the network setting set of the application is set, and based on the network setting set for the application being identified, perform a communication-based function for the executed application by using a first network or a second network, or by using a selected network between the first network and the second network.
8. The portable communication device of claim 7, wherein the processor is adapted to: change the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and change the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
2. The apparatus of claim 1, wherein the processor is further configured to set the application in one of the first network setting or the second network setting based at least in part on the user input received in relation with the application.
3. The apparatus of claim 1, wherein the processor is further configured to automatically perform the communication-based function using the selected network without the user input based on a determination that the selected network is available to the apparatus.

9. The portable communication device of claim 7, wherein the processor is adapted to: as part of each of the first and second user interfaces, display an indication indicative of a corresponding one of the first network setting and the second network setting.
6. The apparatus of claim 1, wherein the processor is further configured to present, via a display, one or more user interfaces respectively associated with one or more functions supporting communication.
10. The portable communication device of claim 7, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
4. The apparatus of claim 1, wherein the first network is at least one of a Wi-Fi network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network.
11. The portable communication device of claim 7, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the first network setting, maintain the communication using the cellular network even when the portable communication device is out of a communicative range supported by the wireless local area network; and if the network setting of the first communication-based function is set in the second network setting, stop the communication when the portable communication device is out of the communicative range supported by the wireless local area network.
1. An apparatus comprising: a memory configured to store a plurality of network settings including a first network setting and a second network setting; and a processor operatively coupled with the memory, the processor being configured to: identify whether an application is set to a network setting based on a user input applied to a network setting screen, the network setting screen comprising a list of selectable communication-based functions corresponding to different types of communication, when the application is executed, identify whether the network setting set of the application is set, and based on the network setting set for the application being identified, perform a communication-based function for the executed application by using a first network or a second network, or by using a selected network between the first network and the second network.
12. The portable communication device of claim 7, wherein the processor is adapted to: if the network setting of the first communication-based function is set in the second network setting, display another user interface to receive another user input to resume the communication when the portable communication device returns to a communicative range supported by the wireless local area network.
9. The apparatus of claim 8, wherein the processor is further configured to, in response to the apparatus returning to the communicative range of the first network, resume the performing of the communication-based function.
13. A non-transitory storage medium storing instructions that, when executed by a computer, cause the computer to perform operations comprising: storing, in memory of the computer, a network setting for a first communication-based function and a second communication-based function based at least in part on a user input received via a first user interface and a second user interface, respectively, included in a same menu; identifying, using a processor of the computer, the network setting of the first communication-based function set previously via the first user interface; performing, using the processor, a first communication for the first communication-based function using a wireless local area network or a cellular network, if the network setting of the first communication-based function is a first network setting; identifying, using the processor, the network setting of the second communication-based function set previously via the second user interface; and performing, using the processor, a second communication for the second communication-based function using the wireless local area network, and not the cellular network, if the network setting of the second communication-based function is a second network setting.
1. An apparatus comprising: a memory configured to store a plurality of network settings including a first network setting and a second network setting; and a processor operatively coupled with the memory, the processor being configured to: identify whether an application is set to a network setting based on a user input applied to a network setting screen, the network setting screen comprising a list of selectable communication-based functions corresponding to different types of communication, when the application is executed, identify whether the network setting set of the application is set, and based on the network setting set for the application being identified, perform a communication-based function for the executed application by using a first network or a second network, or by using a selected network between the first network and the second network.
14. The non-transitory storage medium of claim 13, wherein the operations include: changing the network setting of the first communication-based function between the first network setting and the second network setting based at least in part on another user input received via the first user interface; and changing the network setting of the second communication-based function between the first network setting and the second network setting based at least in part on another user input received via the second user interface.
2. The apparatus of claim 1, wherein the processor is further configured to set the application in one of the first network setting or the second network setting based at least in part on the user input received in relation with the application.
3. The apparatus of claim 1, wherein the processor is further configured to automatically perform the communication-based function using the selected network without the user input based on a determination that the selected network is available to the apparatus.

15. The non-transitory storage medium of claim 14, wherein the operations include: changing a first indication included in the first user interface indicating the network setting of the first communication-based function in response to the user input; and changing a second indication included in the second user interface indicating the network setting of the second communication-based function in response to the other user input.
1. An apparatus comprising: a memory configured to store a plurality of network settings including a first network setting and a second network setting; and a processor operatively coupled with the memory, the processor being configured to: identify whether an application is set to a network setting based on a user input applied to a network setting screen, the network setting screen comprising a list of selectable communication-based functions corresponding to different types of communication, when the application is executed, identify whether the network setting set of the application is set, and based on the network setting set for the application being identified, perform a communication-based function for the executed application by using a first network or a second network, or by using a selected network between the first network and the second network.
16. The non-transitory storage medium of claim 13, wherein the wireless local area network is at least one of a Wireless-Fidelity (Wi-Fi) network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN).
4. The apparatus of claim 1, wherein the first network is at least one of a Wi-Fi network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network.
17. The non-transitory storage medium of claim 13, wherein the operations include: if the network setting of the first communication-based function is set in the first network setting, maintaining the communication using the cellular network even when a portable communication device is out of a communicative range supported by the wireless local area network, and if the network setting of the first communication-based function is set in the second network setting, refrain from communicating when the portable communication device is out of the communicative range of the wireless local area network.
1. An apparatus comprising: a memory configured to store a plurality of network settings including a first network setting and a second network setting; and a processor operatively coupled with the memory, the processor being configured to: identify whether an application is set to a network setting based on a user input applied to a network setting screen, the network setting screen comprising a list of selectable communication-based functions corresponding to different types of communication, when the application is executed, identify whether the network setting set of the application is set, and based on the network setting set for the application being identified, perform a communication-based function for the executed application by using a first network or a second network, or by using a selected network between the first network and the second network.
18. The non-transitory storage medium of claim 13, wherein the operations include: displaying another user interface to receive another user input to resume the communication when a portable communication device returns to a communicative range supported by the wireless local area network.
9. The apparatus of claim 8, wherein the processor is further configured to, in response to the apparatus returning to the communicative range of the first network, resume the performing of the communication-based function.




Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20070133665: A network aware mobile device (12) includes a transceiver, which identifies one of a plurality of networks (18,20,22) with which the transceiver can communicate. Memory stores information associating networks with operations, which can be performed using the transceiver. Operations are executed when communication with one of the plurality of networks is permitted.
 	US 20070091839: Identifying one or more access points in one or more channels to facilitate communication includes identifying an access point in a channel in a first channel band of a first frequency range to facilitate communication with a network. The first channel band includes a plurality of channels and the first frequency range includes a plurality of channel bands. The identified access point is used to communicate with the network. A scanning sequence is initiated in the first frequency range and a second frequency range to identify one or more access points in one or more channels to facilitate communication. The second frequency range includes a plurality of channel bands.
 	US 20060045069: A method for communication includes initiating a call between a mobile station in a cellular communication network and a subscriber unit that is accessible via the cellular communication network. A first connection to serve the call is opened between a base station in the cellular communication network and the mobile station. A second connection to serve the call is opened between the mobile station and an access point in a wireless local area network (WLAN). While the first connection is open, data traffic is conveyed between the mobile station and the subscriber unit via the second connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641